DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on October 17, 2022 was received. Claim 1 was amended and claims 26-28 were newly added. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued April 15, 2022.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Engels (US 4,006,887) in view of Langsetmo et al. (US 4,810,099) and Phillips et al. (US 4,126,398) on claims 1, 3-4, 6-10 and 21-25 are withdrawn because Applicant removed the limitations requiring the Phillips et al. reference from claim 1.

Claims 1, 3-4, 6-10, 21-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Engels in view of Langsetmo et al. 
Regarding claim 1: Engels discloses a mixing and coating apparatus which includes a horizontally oriented rotatable mixing shaft (7) provided within a cylindrical mixing container which is a housing inherently supported by a base, the housing having a trough (1) which is a horizontally-oriented coating chamber including a fiber feed zone (A), a glue feed zone (B) and a mixing zone (C), where the shaft (7) includes a plurality of mixing tools (14) and hollow agitators (17) which are paddles as well as a glue bath feed tube (16) connected to a source of glue liquid which feeds the glue mixture through the hollow shaft (7) and into a plurality of grooves (220) which are apertures defined in the hollow agitators (17) in order to disperse the glue onto the powder material fed through an inlet funnel (4) as well as direct movement of the fiber material centrifugally against the walls and longitudinally from the feed zone (A) to the mixing zone (C) and towards the outlet funnel (5) (col. 4 lines 8+, col. 5 lines 1-3, lines 61+, col. 6 lines 1-33, figures 1-3).
Engels fails to explicitly disclose the composition of the walls of the trough or a deforming system comprising one or more deforming members connected to a drive system configured to deform and flex the flexible walls of the trough. However, Langsetmo et al. discloses a similar mixing device which includes a housing (300) having a flexible silicone sleeve (302) which defines the mixing chamber (303), along with deforming means consisting of a circular or arcuate cage (340) having a number of brackets (346, 348) each of which support a shaft (350) having a cylindrical deforming member (352) connected to a drive means designed to circularly reciprocate the deforming members (352) around the flexible sleeve (302) between the cage (340) and sleeve (302) such that the walls of the sleeve (302) are deformed in order to remove any material adhered thereto (col. 5, lines 32-41, col. 8 lines 63+, col. 9 lines 1-65, figure 6). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use flexible chamber walls and a deforming means as taught by Langsetmo et al. for the device of Engels because Langsetmo et al. teaches that this prevents the accumulation of materials on the inner surface of the mixing chamber (col. 5 lines 32-41). 
Regarding claim 3: Engels and Langsetmo et al. disclose that the deforming means is designed to continuously rotate around the sleeve thus continuously deforming the sleeve (Langsetmo et al. col. 10 lines 7-13).
	Regarding claim 4: Engels discloses that the agitators (17) have a conically tapering section (203’) which is an angled section such that they are angled relative to the longitudinal axis of the shaft (7) (see figures 1-2). 
	Regarding claims 6-7: Engels discloses that the glue liquid is introduced from one side of the shaft (7) and that a cooling water is introduced from the opposite side of the shaft (7) through a pipe coupling (19) (col. 4 lines 8-37, figure 1).
Regarding claim 8: Engels discloses that the inlet funnel (4) is mounted to the trough (1) and dispenses fibers which can be considered a particulate in powder form (col. 4 lines 41-54, figure 1).
Regarding claim 9: Engels shows that the agitators (17) are provided downstream of the inlet funnel (4) (see figure 1).
Regarding claim 10: Engels discloses that the rotation of the agitators (17) is designed to reduce accumulation and lumping of the materials throughout the mixing container (col. 1 lines 65+, col. 2 lines 1-32).
Regarding claim 21: Engels does not explicitly disclose that the glue is fed to the feed tube (16) and the grooves (220) without introduction of air into the liquid. However, this is a functional limitation, and as such, when read in light of the instant specification this claim appears to require that the liquid is not connected to any atomizer when expelled from the paddles such that there is no air mixed with the liquid during an atomization step. Therefore, since Engels teaches that the glue is fed directly out of the grooves (220) with no atomization, it also reads on this claim (col. 6 lines 1-20). 
Regarding claim 22: Engels and Langsetmo et al. disclose that the deforming members (352) are cylindrical and therefore spindle-shaped (Langsetmo et al. col. 9 lines 20-39, figure 6). 
Regarding claim 23: Engels and Langsetmo et al. disclose that deforming members (352) are provided rotatably on a circular cage or ring (34) which is an arcuate support member extending around the sleeve (302) (Langsetmo et al. col. 9 lines 20-39, figure 6).
Regarding claim 24: Engels and Langsetmo et al. fail to explicitly disclose that the driving speed of the deforming members is adjustable. However, Langsetmo et al. does teach that any variety of other types of drive means can be used (col. 10 lines 7-13) and further discloses that one of the goals of the invention is to ensure adjustability to any desired process (col. 1 lines 62+, col. 2 lines 1-7). Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a drive means capable of adjusting the speed because Langsetmo et al. teaches that adjustability is desired and other drive means can be used (col. 1 lines 62+, col. 2 lines 1-7, col. 10 lines 7-13) and because making elements adjustable is not considered to be a patentable advance (MPEP 2144.04). 
Regarding claim 25: Engels and Langsetmo et al. disclose that deforming members (352) are driven rotatably around the sleeve (302) (Langsetmo et al. col. 10 lines 7-13).
Regarding claim 26: Engels and Langsetmo et al. disclose that the flexible sleeve can be made of silicone (Langsetmo et al. col. 8 lines 31-43).
Regarding claim 28: Engels discloses that the glue exits from the bores (217) to the grooves (220) as a film only, such that it is not atomized or broken up into droplets (col. 6 lines 1-33). 

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Engels and Langsetmo et al. as applied to claims 1, 3-4, 6-10, 21-26 and 28 above and further in view of Nogi et al. (US 2004/0240316).
Regarding claim 27: Engels and Langsetmo et al. fail to explicitly disclose that the shaft or agitators are coated with a polymeric material designed to reduce adhesion thereto. However, Nogi et al. discloses a similar mixing device in which the internal surface and paddles or vanes are coated with a non-stick Teflon coating, which is a polymeric material (par. 8). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to coat the shaft (7) and agitators (17) of Engels with Teflon similarly to the way described in Nogi et al. because applying a known element or technique to improve similar devices yielding predictable results is not considered to be a patentable advance (MPEP 2143C,D). 
Response to Arguments
Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that Engels cannot be combined with Langsetmo et al. in the way described because of the cooling jacket surrounding the trough.
In response:
Applicant has provided no evidence or reasoning as to why a flexible and deformable wall cannot still function even if the wall contains a cooling jacket. A container having liquid is able to be compressed, especially if the compression happens at different points as in the Langsetmo et al. invention. Nothing within Engels or Langsetmo et al. suggests that using deformable walls in conjunction with a cooling jacket is untenable.
Nevertheless, even if it was physically impossible to have a cooling jacket as part of a deformable wall, nothing in Engels even remotely suggests that removing the cooling jacket would render the device unsatisfactory for its intended purpose. Engels discloses that the cooling arrangements are provided specifically to reduce adhesion of the glue to the surfaces of the apparatus, even explicitly stating that the cooling of some parts is not necessary (col. 6 lines 34-39). Even more, the deformable wall of Langsetmo et al. is also explicitly described as a means to reduce adhesion of the coating to the walls, such that if one of ordinary skill in the art were to remove the cooling jacket and instead use a flexible wall with deforming members, they would recognize that the intended purpose of the cooling jacket- to prevent adhesion and agglomeration of coating material- would still be met by the flexible wall and deforming members. Therefore this combination not only would not render the device unsuitable, it even potentially substitutes one mechanism for achieving a goal for another that achieves the same goal. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.K/
Stephen KittExaminer, Art Unit 1717
12/15/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717